                                                                                                   Defendant's letter-motion
                                                                                                   requesting an adjournment of the
                                                                                                   May 20, 2021 discovery conference
                                                                                                   (ECF No. 219) is GRANTED, and the
                                                                                                   conference is ADJOURNED to
                                                                                                   Thursday, May 27, 2021 at 2:00 pm
                                                                                                   on the Court's conference line. The
                                                                                                   parties are directed to call (866)
                                                                                                   390-1828; access code: 380-9799, at
                                                STATE OF NEW YORK                                  the scheduled time.
                                           OFFICE OF THE ATTORNEY GENERAL
                                                                                                   The Clerk of Court is respectfully
 LETITIA JAMES                                                                                     directed to close
                                                                                                      DIVISION       ECF No.
                                                                                                                OF STATE     219.
                                                                                                                           COUNSEL
ATTORNEY GENERAL                                                                                              LITIGATION BUREAU
                                                                                                   SO-ORDERED 5/18/2021
                                               Writer’s Direct Dial: (212) 416-8575

                                                          May 17, 2021

    By Email
    The Honorable Sarah L. Cave
    United States Magistrate Judge
    United States Courthouse
    500 Pearl Street, Courtroom 18A
    New York, New York 10007

             Re: Ciaramella v. Zucker, No. 18 Civ. 6945 (MKV)

    Dear Magistrate Judge Cave:
           I am lead counsel to defendant Howard Zucker, sued in his official capacity as
    Commissioner of the New York State Department of Health (“DOH” or “Defendant”) in the
    above-referenced matter. I write to respectfully request an adjournment of the telephone
    conference scheduled for Thursday, May 20, 2021, because I will be unable to attend the
    conference due to a planned vacation. Pursuant to Your Honor’s Individual Rule I(E), all
    counsel are available for the adjourned proceeding at any time in the afternoon of Tuesday, May
    25, 2021, or all day Thursday, May 27, 2021.
            This is the first request for an adjournment of the May 20, 2021 telephone conference.
    Plaintiffs consent to Defendant’s requested adjournment.
                                                                        Respectfully submitted,


                                                                        /s/ Cara B. Chomski
                                                                        Cara B. Chomski
                                                                        Assistant Attorney General
    cc:      All counsel of record (by email)




          28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● Fax: (212) 416-6075 (Not For Service of Papers)
                                                     http://www.ag.ny.gov
